January 31, 2020

Honorable Judge;

My name is a. I’m writing this letter as a proxy to the (Prosecutor) due to a lawsuit
against Mr. Walker. I am not able to attend the hearing, due to my employment responsibilities.
Your Honor, I sincerely hope that this letter will help myself and others that are still suffering from
the Vaginal mesh removal. Since that day my life has totally changed, I have been suffering from mental
depression, Every day I have discomfort from urinary incontinence and.bladder spasms, There isn't a day
that goes by that I have, to deal with the pain. The intimacy with my spouse has decline due to pain and
irritation.

Everything that was conveyed to me was a fabrication. I was informed that I would be compensated via
monetary, but instead the funds were taken by the attorneys. I strongly feel that Mr. Walker should remain
behind bars and not released due to all the pain and suffering he has caused all the women that has gone
through what I have. .

Enclosing, I should be compensated for the agony, pain and suffering I continue to endure. The intimacy
with my husband as well has not been the same, since the removal of the vaginal mesh. °

Your honor, I should be compensated for all that Mr. Walker and his team have done. I was supposed to
be awarded 60 thousand dollars, and that was also taken from me and was given only 5,000 1 should be
etititled to receive the remaining of the 60K.

Sincerely,

 

74:

 
